DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tanaka (US 2017/0153588).
Regarding claim 1, Tanaka teaches a method comprising: determining an indication of pixel separation (determining whether any abnormal value exists in density values that are read, which is an indication of pixel separation) for an image region to be 5printed to a substrate (steps S1005-S1007 in Fig. 6B) (¶¶ 5, 21, 45); and adjusting a power level (intensity) of a laser light source to address a pixel on a region of a photoconductive surface corresponding to the image 
Regarding claim 2, Tanaka teaches a method according to claim 1 in which the indication of pixel separation is a gray level (density may be regarded as “gray level”) and the method comprises decreasing the power level as the gray level increases (see Fig. 8A and ¶ 47).
Regarding claim 4, Tanaka teaches a method according to claim 1 further comprising determining if a pixel 20density is below a threshold (i.e., “a case in which the density value is extremely varied between adjacent addresses,” which would require some predetermined threshold to be compared against) and carrying out the method when the pixel density is below the threshold (the method described by claim 1 is carried out when it is determined that an error does not occur in step S1007, i.e., when the density value is not extremely varied between adjacent addresses; ¶ 45).
Regarding claim 5, Tanaka teaches a method according to claim 1 further comprising adjusting the power level based on the indication of pixel separation and a colorant to form the image region (correction data for adjusting the power level is based on density/pixel separation which is determined by the differently-colored toner bands forming the test image; Fig. 7A, ¶¶ 39, 44, 48-50).
Regarding claim 6, Tanaka teaches a method according to claim 1 further comprising forming an image comprising the image region on the photoconductive surface and transferring the image to a substrate (¶¶ 21, 42).
Regarding claim 7, Tanaka teaches an apparatus 201 (Fig. 1A) comprising processing circuitry 205 (Fig. 1B, ¶ 21) to: determine an indication of pixel separation (determining whether any abnormal value exists in density values that are read, which is an indication of pixel separation) for pixels to be addressed in an image region to be printed by an intensity) of a light source of the electrophotographic print apparatus for addressing a region of a photoconductive surface on which the image region is to be formed based on the indication of pixel separation (¶¶ 46-48).
Regarding claim 8, Tanaka teaches an apparatus according to claim 7 comprising a memory (¶ 29) to store a plurality of correction factors (Pi) associated with pixel separations, wherein the processing circuitry is to adjust the power level by applying a correction factor (Figs. 8B-8C, ¶¶ 46-47).
Regarding claim 9, Tanaka teaches an apparatus according to claim 8 wherein the correction factors are 10additionally associated with at least one of a color to be printed and a print apparatus type (correction factors are determined based off of a test image that comprises 4 colors, and as such, the correction factors are associated with a color to be printed; ¶¶ 43-47).
Regarding claim 10, Tanaka teaches an apparatus according to claim 7 further comprising electrophotographic print apparatus 204 (Fig. 1A, ¶¶ 4, 21).
Regarding claim 12, Tanaka teaches an apparatus according to claim 10 wherein the electrophotographic print 20apparatus comprises a photoconductive surface 212 (Fig. 1A, ¶ 21) and an array of laser light sources (¶ 38) and wherein the processing circuitry is to control a power level of each light source based on an intended print spot size (this feature is inherent in any light source that is used, in that each would be selected because it is able to produce a print spot of some intended size), the indication of pixel separation (density) and a color to be printed (correction factors Pi used to adjust intensity/power level of light are determined based off of a test image that comprises 4 colors, and as such, the intensity/power level is controlled based on a color to be printed
Regarding claim 13, Tanaka teaches a tangible machine readable medium 205b (Fig. 3, ¶ 42) comprising instructions which, when executed by a processor 205a (Fig. 3), cause the processor to: control an electrophotographic print apparatus 201 (Fig. 1A, ¶ 21) to reduce a light source power level (intensity) with increasing gray level (density) (¶ 47) in an image to be printed to compensate for print spot size variation associated with pixel separation (determining whether any abnormal value exists in density values that are read, which is an indication of spot size variation associated with pixel separation) (¶¶ 46-48).
Regarding claim 14, Tanaka teaches the tangible machine readable medium of claim 13 wherein the light source power level is decreased to compensate for an increase in print spot size associated with an increased gray level so as to maintain a consistent print spot size (i.e., uniform density) across a range of gray levels (¶ 47).
Regarding claim 15, Tanaka teaches the tangible machine readable medium of claim 13 comprising instructions which, when executed by a processor 205a (Fig. 3), cause the processor to, prior to controlling an electrophotographic print apparatus to reduce a light source power level with increasing gray level in an image to be printed, determine if the gray level is below a 5threshold (the control described by claim 13 is carried out when it is determined that an error does not occur in step S1007, i.e., when the density value is not extremely varied between adjacent addresses, which would require a difference in density value to be below some predetermined threshold; ¶ 45).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2017/0153588) in view of Trask et al. (US 6,034,711, hereinafter “Trask”).
Regarding claim 3, Tanaka teaches a method according to claim 1, but fails to explicitly teach the method further comprising determining a resolution of a print apparatus and carrying out the method when the resolution exceeds a threshold.
Trask teaches that in a print apparatus, fine dots are very sensitive to changes in operating conditions, including changes in laser power, and as a resolution (LPI or DPI) increases, the effect of a change in density setting on an optical density also increases (see Fig. 2, Col. 3 lines 14-57).
Utilizing the teachings of Trask, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Tanaka to include determining a resolution of a print apparatus and carrying out the method when the resolution exceeds a threshold.  One would have been motivated to make this modification in order to . 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2017/0153588) in view of Tabata et al. (US 2008/0069579, hereinafter “Tabata”).
Regarding claim 11, Tanaka teaches an apparatus according to claim 10, but is silent regarding the type of toner used in the electrophotographic print apparatus.  It is not known whether the apparatus utilizes liquid or dry toner. 
Tabata teaches an electrophotographic print apparatus that is a liquid electrophotographic print apparatus (Fig. 1, ¶¶ 34-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize liquid developing devices and toner in the electrophotographic print apparatus, as taught by Tabata.  One would have been motivated to do so because very fine toner of a submicron size can be used in liquid developing, which promotes high image quality and a texture equivalent to printing (Tabata ¶ 4).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liebig et al. (US 2005/0185161) is cited for teaching changing laser power to compensate for differences in area coverage (densities). 
Brown et al. (US 6,618,158) is cited for teaching that dot gain is a well-known problem associated with halftone systems and refers to an apparent change in size of a printed halftone dot from its target size.  Further, optical variations between regions that are imaged by multiple imaging outputs are reduced by utilizing density measurements of grayscale test patterns.  
Frazier et al. (US 6,982,814) is cited for teaching determination of dot density in an immediate vicinity of each dot and, from that density measurement, calculation of an appropriate dot size and modulation of the dot size when driving a print head or print laser.
Yoshida (US 2013/0038671) is cited for teaching controlling dot size to control exposure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLA J THERRIEN/Primary Examiner, Art Unit 2852